Name: Commission Regulation (EC) No 1218/97 of 27 June 1997 renewing prior Community surveillance of imports of certain steel cables originating in non-member countries
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  international trade;  iron, steel and other metal industries;  trade policy;  cooperation policy
 Date Published: nan

 28 . 6 . 97 EN Official Journal of the European Communities No L 170/51 COMMISSION REGULATION (EC) No 1218/97 of 27 June 1997 renewing prior Community surveillance of imports of certain steel cables originating in non -member countries furthermore, these import trends were combined with very low import prices compared to the Community price levels; Whereas the trend in imports of steel cables originating in non-member countries consequently threatens to cause injury to Community producers and, in the Community interest, imports of such products should therefore continue to be subject to prior Community surveillance in order to obtain reliable and accurate statistical data without delay and enable import trends to be swiftly investigated; Whereas, for the purpose of improving the prior surveil ­ lance system and reducing the administrative burden, it is deemed appropriate that Member States should commun ­ icate their relevant information to the Commission elec ­ tronically within the electronic integrated network set up for this purpose , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94 ('), as last amended by Regulation (EC) No 2315/96 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (3), as last amended by Regulation (EC) No 847/97 (4), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EC) No 754/96 of 25 April 1996 introducing prior Community surveil ­ lance of imports of certain steel cables originating in non-member countries (*), Consultations having taken place within the Committees set up under the said Regulations, Whereas Regulation (EC) No 754/96 introduced prior Community surveillance on imports into the Community of stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel , not electrically insulated, falling within CN codes 7312 10 82, 7312 10 84, 7312 10 86, 7312 10 88 and 7312 10 99 originating in non-member countries; whereas this measure was introduced inasmuch as statistical figures indicated that imports of steel cables from third countries had been increasing sharply since 1991 at conditions which were likely to threaten Com ­ munity producers of these products; Whereas the most recent available data indicate that imports of the products concerned are still a matter of serious concern , particularly in a moment of very weak demand; whereas imports into the Community of steel cables originating in non-member countries amounted to 42 434 tonnes in 1996, as compared to 29 032 tonnes in 1993 ; whereas, according to estimates based on trends during the first months of 1997, imports for 1997 as a whole should remain at the same level as 1996; whereas, Article 1 Imports into the Community of stranded wire, ropes, cables, plaited bands, slings and the like of iron or steel , not electrically insulated, falling within CN codes 7312 10 82, 7312 10 84, 7312 10 86, 7312 10 88 and 7312 10 99 and originating in non-member countries shall continue to be subject to prior Community surveil ­ lance in accordance with Articles 1 1 and 1 2 of Regulation (EC) No 3285/94 and Articles 9 and 10 of Regulation (EC) No 519/94. Article 2 The updated list of competent authorities referred to in Artcile 12 ( 1 ) of Regulation (EC) No 3285/94 and Article 10 ( 1 ) of Regulation (EC) No 519/94 to which requests for surveillance documents shall be addressed is annexed to this Regulation . Article 3 1 . Within the first 10 days of each month, Member States shall communicate to the Commission : (a) details of the quantities and values (calculated in ecus) for which surveillance documents were issued during the preceding month; (b) details of imports during the month preceding the month referred to in subparagraph (a). (') OJ No L 349, 31 . 12 . 1994, p. 53 . (2) OJ No L 314, 4. 12. 1996, p. 1 . 0 OJ No L 67, 10 . 3 . 1994, p. 89 . (4) OJ No L 122, 14. 5 . 1997, p. 1 . Is) OJ No L 103, 26 . 4. 1996, p. 6 . No L 170/52 fENI Official Journal of the European Communities 28 . 6 . 97 The information provided by Member States shall be broken down by CN code and country of origin . 3 . The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document. 2 . Any notices to be given hereunder shall be given to the Commission of the European Communities electron ­ ically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary temporarily to use other means of communica ­ tion . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1997. For the Commission Leon BRITTAN Vice-President 28 . 6 . 97 EN Official Journal of the European Communities No L 170/53 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  Ã ÃLAGÃ  Lista de las autoridades nacionales competentes Liste over kompetente nationale myndigheder Liste der zustÃ ¤ndigen BehÃ ¶rden der Mitgliedstaaten Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ Ã ±Ã Ã Ã Ã ½ List of the national competent authorities Liste des autorites nationales competentes Elenco delle competenti autoritÃ nazionali Lijst van bevoegde nationale instanties Lista das autoridades nacionais competentes Luettelo kansallisista toimivaltaisista viranomaisista Lista Ã ¶ver nationella kompetenta myndigheter 1 . BELGIQUE/BELGIE MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische Zaken Administration des relations Ã ©conomiques, quatriÃ ¨me division  Mise en Ã uvre des politiques commerciales/Bestuur van de Economische Betrekkingen, vierde afdeling  Toepassing van de Handelspolitiek Service Licences/Dienst Vergunningen Rue GÃ ©nÃ ©ral Leman/Generaal Lemanstraat 60 B- 1 040 Bruxelles/Brussel TÃ ©l .: (32 2) 230 90 43 TÃ ©lÃ ©copieur: (32 2)230 83 22 ou 231 14 84 2. DANMARK Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Tlf. (45) 87 20 40 60 Fax (45)87 20 40 77 3. DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft Frankfurter StraÃ e 29-31 D-65760 Eschborn Tel . (49) 61 96 404-0 Fax (49)61 96 40 42 12 4. EÃ Ã AÃ A Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿) Ã Ã Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Mr)Tpo7i6Axa)&lt;; 1 GR- 10557 Ã Ã Ã ®Ã ½Ã ± TÃ ·Ã ».: (30-1)328 60 31 - 328 60 32 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾ (30-1)328 60 29 ' 328 60 59 5. ESPANA Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E-28071 Madrid Tel .: (34 1 ) 349 38 94  349 38 78 Fax: (34 1 349 38 32  349 38 31 6. FRANCE SER1BE 3-5, rue Barbet-de-Jouy F-75357 Paris 07 SP TÃ ©l .: (33 1)43 19 42 99 TÃ ©lÃ ©copieur: (33 1 ) 43 19 43 69 No L 170/54 [ EN 1 Official Journal of the European Communities 28 . 6 . 97 7. IRELAND Department of Tourism and Trade Licensing Unit (Room 315) Kildare Street Ireland Dublin 2 Tel : (3531)662 14 44 Fax : (3531)676 61 54 8 . ITALIA Ministero del Commercio con l'Estero Direzione generale delle Importazioni e delle Esportazioni Viale America 341 1-00144 Roma Tel .: (39-6) 599 31 Telefax : (39-6) 59 93 26 31  59 93 22 35 Telex: 610083  610471  614478 9. LUXEMBOURG Ministere des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l .: (352)22 61 62 TÃ ©lÃ ©copieur: (352)46 61 38 10 . NEDERLAND Centrale Dienst voor In- en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel .: (0031-50)523 91 11 Telefax: (0031-50) 526 06 98 11 . OSTERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Landstrafler Hauptstrafie 55-57 A-1031 Wien Tel . (43) 1-71 10 23 61 Fax (43) 1-715 83 47 12 . PORTUGAL MinistÃ ©rio do Comercio e Turismo DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica, 79 P-1000 Lisboa Telefone: (351-1)793 09 93  793 30 02 Telefax: (351-1)793 22 10  796 37 23 Telex: 13418 13. SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Puh .: + 358 9 6141 Telekopio: 4- 358 9 614 2852 14. SVERIGE Kommerskollegium Box 1209 S-lll 82 Stockholm Tfn: 46 8 690 48 00 Fax: 46 8 306 759 28 . 6. 97 I EN I Official Journal of the European Communities No L 170/55 15. UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham Cleveland TS23 2NF United Kingdom Tel : (44-1642) 36 43 33/36 43 34 Fax: (44-1642)53 35 57